Citation Nr: 1625130	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-43 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board in May 2015, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

In July 2015, the Veteran was afforded a VA psychiatric examination in accordance with the May 2015 remand instructions.  The examiner opined that the Veteran       did not have PTSD, or any mental disorder.  However, in rendering that opinion the examiner did not acknowledge or discuss the Veteran's psychiatric diagnoses of record, other than PTSD.  In this regard, for purposes of service connection, there need only be a diagnosed disability at some point during the course of the claim.     See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).  Accordingly, the Board finds that an addendum opinion is needed.    

The evidence obtained during the last remand also indicates that there are outstanding VA treatment records.  Specifically, an October 19, 2011 treatment record indicated that non-VA medical records from Wayne Mercy Medical Clinic dated from September 25, 2006 to May 10, 2011 had been scanned into VistA Imaging.  The Board acknowledges that treatment records from Wayne Mercy Medical Clinic through May 2010 are of record, but they do not include treatment records for the full period specified in the October 19, 2011 VA treatment record.  Additionally, a November 17, 2014 VA treatment record noted that non-VA medical records from the Pender Clinic dated March 31, 2014 had been scanned into VistA Imaging.  However, the referenced records do not appear to have been associated with the virtual claims file.  As the Board cannot exclude the possibility that the aforementioned records may be relevant to the pending appeal, on remand the records must be associated with the electronic claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating since October 31, 2014.  In addition, obtain the documents from VistA Imaging referenced in the October 19, 2011 and November 17, 2014 VA treatment records and place them in viewable form in the electronic claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers that have treated him for his psychiatric symptoms.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the appellant and his representative should be notified of such.

3.  Return the claims file to the VA examiner who conducted the July 2015 VA examination, if available,    to obtain an addendum opinion.  If the original examiner is not available, forward the claims file to an appropriate 

examiner to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should provide an addendum opinion addressing the following:

Please address the diagnoses of record, including the October 26, 2011 and March 28, 2013 VA treatment records noting diagnoses of anxiety disorder not otherwise specified and depressive disorder not otherwise specified, and provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the condition is related to the Veteran's active service.  A rationale for the opinions expressed should be provided.  

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




